MANN V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS.  2-05-130-CR

        2-05-131-CR





BILLY RAY MANN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On March 14, 2005, Billy Ray Mann pleaded guilty to assaulting a public servant and robbery causing bodily injury.  Pursuant to plea bargain agreements, he was sentenced to four years and nine months’ confinement for each offense.  On March 14, 2005, the trial court entered its certifications of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
See 
Tex. R. App. P.
 25.2(a)(2).  Both certifications state that this “is a plea-bargain case, and the defendant has NO right of appeal.”

On April 5, 2005, Appellant filed a pro se notice of appeal.  On April 19, 2005, we notified Appellant that the certifications indicating he had no right to appeal had been filed in this court and that the appeals would be dismissed unless Appellant or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  
See 
Tex. R. App. P.
 25.2(d), 44.3.  No response has been filed.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or after getting the trial court’s permission to appeal.  
See 
Tex. R. App. P.
 25.2(a)(2)(A)-(B).  According to the trial court’s certifications, neither of these circumstances applies because the certifications state that there is no right of appeal.  
See id
.  

Because Appellant has no right to appeal, we dismiss the appeals for want of jurisdiction.  
See 
Tex. R. App. P. 
43.2(f), 44.3.

PER CURIAM

PANEL D:	GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 23, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.